DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 01/22/21.
	The reply filed 01/22/21 affects the application 16/066,746 as follows:
1.      Claim 24 has been amended. Claim 25 has been canceled. New ground(s) rejections necessitated by Applicant’s amendments are set forth herein below.
Claims 24, 26-32, 34-38, the invention of Group I are prosecuted by the examiner.  
2.     The responsive is contained herein below.
Claims 24, 26-32, 34-38 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 24, 26-32, 34-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Renier et al. (WO 02/18450 A1; of record) in view of Reinmuller (US 5,731,298 A), Zhao et al. (US 20090247741 A1), Maleki et al. (Carbohydrate Research 342 (2007) 2776–2792), Njikang et al. (WO 2013/086024 A2) and Hashimoto et al. (US 20130203697 A1).  
Claim 24 is drawn to a method of preparing a hydrogel product comprising crosslinked glycosaminoglycan molecules, the method comprising: (a) obtaining a solution comprising an at least partially deacetylated glycosaminoglycan with a degree of acetylation between 50% and 
Renier et al.  disclose Applicant’s method of preparing a hydrogel product comprising crosslinked glycosaminoglycan molecules comprising providing a solution comprising an at least partially deacetylated glycosaminoglycan (hyaluronic acid), activating carboxyl groups on the at least partially deacetylated glycosaminoglycan (hyaluronic acid) with a coupling agent, to form activated glycosaminoglycan (hyaluronic acid), and crosslinking the activated glycosaminoglycans via its activated carboxyl groups using amino groups of the at least partially deacetylated glycosaminoglycan (hyaluronic acid) to provide glycosaminoglycan (hyaluronic acid) crosslinked by amide bonds (see examples 1-3, pages 15-18, see also abstract; page 2, lines 10-22; page 7, line 4 - page 15, line 5; claims 1-43).  In addition, Renier et al. disclose that hyaluronic acid with different degrees of N-deacetylation including N-deacetylation of 4% (see page 13, Table 2; see also claims).  It should be noted that a degree of N-deacetylation of 4% corresponds a degree of N-acetylation of 96%.

Reinmuller discloses cross-linked glycosaminoglycans in which two or several of the same and/or different glycosaminoglycans are linked together to form a molecular unit. The cross-linking is preferably carried out by chelate formation, complex formation and/or salt formation and in particular by a chemical cross-linking (see col. 3, lines 11-17).  Furthermore, Reinmuller discloses that the cross-linked glycosaminoglycans used according to the invention can be produced in a well-known manner. The chemical cross-linking in this process is usually carried out by cross-linking with bifunctional reactive agents such as e.g. glutaraldehyde or carbodiimide; it is, however, also for example possible to produce cross-linking via amide bonds by means of bifunctional amino acids such as lysine, protamines or albumins (see col. lines 37-44).  Also, Reinmuller discloses that it is preferable to cross-link identical glycosaminoglycans are preferably and then use them according to the invention but it is also possible according to the invention to use a combination of two or more different or partially different glycosaminoglycans. In a particularly preferred embodiment, glycosaminoglycans with an extremely long chain (molecular weight preferably between 100,000 and 1,000,000) are used; in this case the degree of cross-linking can then remain low (see col. 3, lines 54-62).  

Zhao discloses a process for the production of cross-linked hyaluronic acid (HA) derivatives, in particular multiple, e.g. double cross-linked hyaluronic acid derivatives (see abstract).  Furthermore, Zhao discloses that their invention also provides novel cross-linked HA derivatives, products containing them and their uses in medical and pharmaceutical and cosmetic applications (see abstract).  Also, Zhao discloses that in an embodiment of their invention, multiple cross-linking of HA, in particular double cross-linking, may be effected in a single step reaction, by contacting HA simultaneously with two different cross-linking agents, suitable for cross-linking two different functional groups under the same conditions (see page 3, [0046]).
In addition, Zhao discloses that for example HA may be treated with acid or base such that it will undergo at least partial deacetylation, resulting in the presence of free amino groups. Said amino groups may be cross-linked via an amide (-C(O)-NH-); imino (-N.dbd.CH-) or amine (-NH-CH-) bond. An imino bond is a precursor of an amine bond and an imino linkage can be converted into an amine linkage in the presence of a reducing agent (see page 2, [0023]).  Also, Zhao discloses that in general a product according to the present invention has a greater degree of cross-linking, that is to say, a denser network of cross-links than does single cross-linked HA. A higher degree of cross-linking has been found to reduce the water absorption capacity of the cross-linked HA, resulting in greater stability in aqueous solution. In addition double cross-linked HA has been found to exhibit greater stability against degradation by hyaluronidase, and against degradation due to free radicals, indicating an increased biostability (see page 3, [0063]). In addition, Zhao 
Maleki et al. disclose a method of preparing a hydrogel product comprising crosslinked hyaluronic acid (i.e.; a glycosaminoglycan) molecules, comprising: providing a hyaluronic acid (a glycosaminoglycan) crosslinked by amide bonds, wherein the crosslinked glycosaminoglycans comprise ester crosslinks formed during the amide crosslinking. Furthermore, Maleki et al. disclose cross-linking of hyaluronic acid (HA) with water-soluble carbodiimide (WSC) in the presence of L-lysine methyl ester to produce a gel with a longer time of gelation and the degradation of the gel was prolonged because of the more stable amide bond formation as the cross-link (see abstract).  Also, Maleki et al. disclose that by using the Ugi multicomponent condensation reaction, interpolymer cross-linking occurs via the formation of amide linkages and a stable gel evolves, which is only slightly degraded over an extended time window (see abstract).  In addition, Maleki et al. disclose that dynamic light scattering (DLS) and rheological experiments were performed on semidilute aqueous hyaluronic acid (HA) solutions during the chemical cross-linking process with the water-soluble carbodiimide (WSC) to produce the hydrogel and that the formation and destruction of the gel are characterized. Also, Maleki et al. disclose that the results suggest that the gel is cross-linked via ester linkages and at later stage in the process, the omnipresent hydrolysis of interpolymer ester linkages and glycosidic bonds prevails, leading to disruption of the gel.  Furthermore, Maleki et al. disclose that the process of forming and breaking the gel is affected by the cross-linker concentration and pH (see abstract).
In addition, Maleki et al. disclose that it was suggested that intermolecular formation of ester bonds between the hydroxyl and carboxyl groups belonging to different polysaccharide 
Maleki et al. disclose that another powerful method to crosslink carboxylated polysaccharide chains is via Ugi’s multicomponent condensation reaction, where the reaction mixture contains a diamine, which condenses with the carbonyl group to yield an imine. The protonated imine and the carboxylate react with the isocyanide to give an α-(acylamino) amide (cf. Chart 1c). It has been shown in several studies that, by using a bifunctional cross-linker, hydrogels with diamide linkages between polysaccharide chains are formed. The Ugi gels are known to be stable and the amide linkage is resistant to hydrolysis at alkaline conditions (see page 2778, right col., last paragraph to page 2779, left col., 1st paragraph).
In addition, Maleki et al. disclose that in some reactions with water-soluble carbodiimide (WSC), HA was dissolved in water containing (1 wt % (0.04 m) and 2 wt % (0.09 m)) L-lysineME before the WSC agent and citric acid were added as described above; and that as already mentioned, the intention with this procedure is to create some amide linkages between the polysaccharide chains that are more resistant to hydrolysis than ester bonds (see page 2780, left col., 3rd paragraph).  Furthermore, Maleki et al. disclose that the effect of addition of L-nd paragraph). Also, Maleki et al. disclose that even when the reaction mixture contains L-lysineME, there is a continuous competition between the process yielding amide linkages and the concomitant reaction producing ester linkages (see page 2785, right col., 1st paragraph).
Njikang et al. disclose providing highly injectable, long-lasting hyaluronic acid-based hydrogel dermal filler compositions made with a di-amine or multiamine crosslinker in the presence of a carbodiimide coupling agent (see abstract). Furthermore, Njikang et al. disclose crosslinking HA is crosslinked with a coupling agent and the use of small multiamine crosslinkers, which form amide bonds with the carboxylic functional groups of HA chains (see page 2, [007]). Also, Njikang et al. disclose that in one aspect of the present invention, long lasting, therapeutic dermal filler compositions are provided which generally comprise a biocompatible polymer, for example, a hyaluronic acid component crosslinked with a di-amine or multiamine crosslinker (see page 4, [0013]). In addition, Njikang et al. disclose that in one aspect, the crosslinker is lysine methyl ester (see page 4, [0018]). Furthermore, Njikang et al. disclose that in one aspect, the crosslinker is 3-[3-(3-amino propoxy)-2,2-bis(3-aminopropoxymethyl)-propoxy]-propylamine (4 AA) (see page 5, [0019]). Also, Njikang et al. disclose that linear diamine crosslinkers like hexamethylene diamine (HMDA), lysine, lysine methyl ester, have been used to crosslink HA for various applications. The problem with 
Hashimoto et al. disclose that the concentration of the self-crosslinking hyaluronic acid particles can be quantitated in the following manner, for example. First, a crosslinked hyaluronic acid suspension is diluted with distilled water, a sodium hydroxide solution is added thereto, and the resultant is allowed to standstill at room temperature. In this manner, the ester crosslinks of the self-crosslinking hyaluronic acid are hydrolyzed, and the self-crosslinking hyaluronic acid dissolves. Subsequently, hydrochloric acid is added to the solution for neutralization, and then the concentration of glucuronic acid is quantitated by a carbazole sulfate method. By using the concentration of glucuronic acid and hyaluronic acid, of which the concentration has already been known, as a standard substance, the concentration of the self-crosslinking hyaluronic acid particles can be calculated (see page 6, [0074]).  That is, Hashimoto et al. disclose or suggest that the ester crosslinks of crosslinked hyaluronic acid can be hydrolyzed, by diluting the crosslinked hyaluronic acid with water and treating it with a sodium hydroxide solution.
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to use Renier et al. method to prepare hydrogel product or composition comprising crosslinked glycosaminoglycan molecules comprising obtaining a solution comprising an at least partially deacetylated glycosaminoglycan (hyaluronic acid) with a degree 
glycosaminoglycan (hyaluronic acid), and crosslinking the activated glycosaminoglycans via its activated carboxyl groups using amino groups of the at least partially deacetylated glycosaminoglycan (hyaluronic acid) with two different crosslinkers as taught by Zhao such as water-soluble carbodiimide (WSC) crosslinker as taught by Reinmuller et al. and Maleki et al. 
and a diamine or multiamine crosslinker as taught by Njikang et al. in order to provide 
glycosaminoglycans crosslinked by amide bonds, and to acylate residual amine groups of the crosslinked glycosaminoglycans such as to modify or increase the degree of acetylation and/or produce more amide bonds in the crosslinked glycosaminoglycans, and to expect that the crosslinked hyaluronic acid would comprise ester crosslinks as taught Maleki et al. that are formed during the amide crosslinking due to the presence or reaction of water-soluble carbodiimide (WSC), and thus to subject the crosslinked hyaluronic acid (glycosaminoglycan) to alkaline treatment (e.g.; with sodium hydroxide solution) to hydrolyze ester crosslinks formed as taught by Hashimoto et al. to produce the crosslinked glycosaminoglycans that are solely crosslinked with amide bonds, especially since Maleki et al. disclose that the presence of ester linkages leads to disruption of the gel and that the amide crosslinks or linkages produces stable gel, and Njikang et al. disclose that HA hydrogels made by ester crosslinking are generally not robust and cannot be sterilized with moist steam and Hashimoto et al. disclose that alkaline treatment (e.g.; with sodium hydroxide solution) can hydrolyze the ester crosslinks, and also because Zhao discloses that double cross-linked HA has been found to exhibit greater stability 
One having ordinary skill in the art would have been motivated to use Renier et al. method to prepare hydrogel product or composition comprising crosslinked glycosaminoglycan molecules comprising obtaining a solution comprising an at least partially deacetylated glycosaminoglycan (hyaluronic acid) with a degree of acetylation as taught by Renier et al. such as 95% and a second or different glycosaminoglycan that is different from the at least partially deacetylated glycosaminoglycan as taught by Reinmuller, then activating carboxyl groups on the at least partially deacetylated glycosaminoglycan (hyaluronic acid) with a coupling agent, to form activated glycosaminoglycan (hyaluronic acid), and crosslinking the activated glycosaminoglycans via its activated carboxyl groups using amino groups of the at least partially deacetylated glycosaminoglycan (hyaluronic acid) with two different crosslinkers as taught by Zhao such as water-soluble carbodiimide (WSC) crosslinker as taught by Reinmuller et al. and Maleki et al. and a diamine or multiamine crosslinker as taught by Njikang et al. in order to provide glycosaminoglycans crosslinked by amide bonds, and to acylate residual amine groups of the crosslinked glycosaminoglycans such as to modify or increase the degree of acetylation and/or produce more amide bonds in the crosslinked glycosaminoglycans, and to expect that the crosslinked hyaluronic acid would comprise ester crosslinks as taught Maleki et al. that are formed during the amide crosslinking due to the presence or reaction of water-soluble carbodiimide (WSC), and thus to subject the crosslinked hyaluronic acid (glycosaminoglycan) to alkaline treatment (e.g.; with sodium hydroxide solution) to hydrolyze ester crosslinks formed as 
It should be noted that it is obvious to expect that the at least partially deacetylated glycosaminoglycan would also be a crosslinker, especially since the at least partially deacetylated glycosaminoglycan such as the at least partially deacetylated hyaluronic acid has both –COOH and -NH2 groups and a –COOH group of a specific partially deacetylated hyaluronic acid molecule can form an amide bond with an -NH2 group of another or different molecule in the presence of a coupling agent such as a carbodiimide, and an -NH2 group of said specific partially deacetylated hyaluronic acid molecule can also form another amide bond with a –COOH group on yet another or different molecule in the presence said coupling agent. Furthermore, it should be noted that glycosaminoglycans such as hyaluronic acid are commonly known or well known to form inter-molecular crosslinks.
Also, it should be noted that it is obvious to expect that (b) and (c) would occur simultaneously, or for (b) to occur prior to (c) since there are different glycosaminoglycan 
Furthermore, it should be noted that it is obvious to prepare the hydrogel product that comprises crosslinked glycosaminoglycan molecules having different % by weight of the hydrogel product such as more than 80% by weight based on factors such as the type and severity of the condition treated in which the product is used. 
Also, it should be noted that it is obvious to use the at least partially deacetylated 
glycosaminoglycan which has different degree of acetylation such as 99% or less as taught or suggested by Renier et al. and also based on factors such as the type and severity of the condition treated in which the product is used. 
In addition, it should be noted that it is obvious to determine the percent of amide linkages in the hyaluronic acid (a glycosaminoglycan) crosslinked by amide bonds and to optimize or increase the amount or percent of the amide bonds in it such as to 90%, such as by altering or adjusting conditions of the amide bond formation reaction and/or the ester bond hydrolysis reaction such as the time and temperature of reactions and concentrations of the reactants, especially since Maleki et al. disclose that the presence of ester linkages leads to disruption of the gel and that the amide crosslinks or linkages produces stable gel, and Hashimoto et al., disclose that alkaline treatment (e.g.; with sodium hydroxide solution) can hydrolyze the ester crosslinks.

Claim 38 is rejected under 35 U.S.C. 103(a) as being unpatentable over Renier et al., Reinmuller, Zhao et al., Maleki et al., Njikang et al. and Hashimoto et al. as applied to claim 24 Paterson et al. (JOURNAL OF POLYMER SCIENCE PART A: POLYMER CHEMISTRY 2011, 49, 4312–4315).  
The difference between Applicant’s claimed method and the method taught by Renier et al., Reinmuller, Zhao et al., Maleki et al., Njikang et al. and Hashimoto et al. is that Applicant uses crosslinkers that are carbohydrate-based crosslinkers.
Paterson et al. disclose that various polysaccharides (e.g., chitosan) have been used in the formation of hydrogels and have been incorporated into polymer networks to form polymer-polysaccharide hydrogel conjugates (see page 4312, right col., 1st paragraph). Furthermore, Paterson et al. disclose that although there are many reports on using polysaccharides to form hydrogels, there are only a few reports on using monosaccharide to oligosaccharide-based crosslinking agents to form hydrogel conjugates (see page 4312, right col., 2nd paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Renier et al., Reinmuller, Zhao et al., Maleki et al., Njikang et al., Hashimoto et al. to use Renier et al. method to prepare hydrogel product or composition comprising crosslinked glycosaminoglycan molecules and to use two crosslinkers as taught by Paterson et al. which are diamines (such as compound 12) and/or multiamine which are carbohydrate-based crosslinkers, based on factors such as availability and/or cost, such as ultimately to use the composition in surgery such as in the treatment of surgical wounds, scars or as a dermal filler composition, especially since Njikang et al. disclose or suggest that diamines and multiamine crosslinkers can be used.
One having ordinary skill in the art would have been motivated in view of Renier et al., Reinmuller, Zhao et al., Maleki et al., Njikang et al., Hashimoto et al. to use Renier et al. method to prepare hydrogel product or composition comprising crosslinked glycosaminoglycan 
Response to Arguments
Applicant's arguments with respect to claims 24, 26-32, 34-38 have been considered but are not found convincing.
The Applicant argues that the methods of Zhao stand in contrast to the present claims because Zhao requires these double/multiple crosslinks to consist of two or more different functional bonds, when the present claims require a single type of bond, the amide bond.
However, Zhao also teaches that the two or more different functional bonds of the double/multiple crosslinks can be amide and ester bonds (see page 2, [0026])-[0027] and claim 3). And, based on Renier et al., Reinmuller, Zhao et al., Maleki et al., Njikang et al. and Hashimoto et al., it is obvious to hydrolyze any ester bonds of the crosslinked glycosaminoglycans that are formed with the amide bonds since they basically have adverse effects on the crosslinked glycosaminoglycans as disclosed above. More importantly, the above rejection was made by applying Renier et al., Reinmuller, Zhao et al., Maleki et al., Njikang et al. and Hashimoto et al. references. Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to use Renier et al. method to prepare hydrogel product or composition comprising crosslinked glycosaminoglycan molecules comprising obtaining a solution comprising an at least partially deacetylated glycosaminoglycan (hyaluronic acid) with a degree of acetylation as taught by Renier et al. such as 95% and a 
The Applicant argues that the claimed products are designed “to maintain a low degree of modification by efficient crosslinking to conserve the native properties and effects of the glycosaminoglycan itself.” Specification, pg. 2, In. 10-12. The specification further states that [c]rosslinking glycosaminoglycans directly via formation of amide bonds between amino and carboxyl groups present on the glycosaminoglycans provides a hydrogel product based entirely on carbohydrate type structures. This minimizes the disturbance of the crosslinking on the native properties of the glycosaminoglycans.” Specification, pg. 15, In. 12-16. Thus, because modification of Zhao to reach the present invention would defeat the intended purpose of Zhao, such reasoning cannot sustain a prima facie case of obviousness. See M.P.E.P. § 2143.01(V). Said another way, Zhao would have taught the ordinary artisan away from the claimed methods, which seek to minimize the degree of crosslinking in the cross-linked HA to conserve the native properties and effects of HA.
However, based on Renier et al., Reinmuller, Zhao et al., Maleki et al., Njikang et al. and Hashimoto et al., it is obvious to expect that the crosslinking glycosaminoglycans directly via formation of amide bonds between amino and carboxyl groups present on the glycosaminoglycans also provides improved hydrogel product with similar properties such as better stability since the ester bonds which adversely affect the structure would be hydrolyzed.
Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to use Renier et al. method to prepare hydrogel product or composition comprising crosslinked glycosaminoglycan molecules comprising obtaining a solution 
glycosaminoglycans crosslinked by amide bonds, and to acylate residual amine groups of the crosslinked glycosaminoglycans such as to modify or increase the degree of acetylation and/or produce more amide bonds in the crosslinked glycosaminoglycans, and to expect that the crosslinked hyaluronic acid would comprise ester crosslinks as taught Maleki et al. that are formed during the amide crosslinking due to the presence or reaction of water-soluble carbodiimide (WSC), and thus to subject the crosslinked hyaluronic acid (glycosaminoglycan) to alkaline treatment (e.g.; with sodium hydroxide solution) to hydrolyze ester crosslinks formed as taught by Hashimoto et al. to produce the crosslinked glycosaminoglycans that are solely crosslinked with amide bonds, especially since Maleki et al. disclose that the presence of ester linkages leads to disruption of the gel and that the amide crosslinks or linkages produces stable gel, and Njikang et al. disclose that HA hydrogels made by ester crosslinking are generally not robust and cannot be sterilized with moist steam and Hashimoto et al. disclose that alkaline treatment (e.g.; with sodium hydroxide solution) can hydrolyze the ester crosslinks, and also 
	The Applicant argues that the cited references fail to suggest a hydrogel comprising both non-cross-linked HA and cross-linked HA. The Office Action fails to state any case for prima facie obviousness for claim 34, thus not all of the pending claims have been appropriately considered.
However, it is obvious to expect that part of the cross-linked HA would be non-cross-linked HA or not crosslinked, especially since some monosaccharide of units residues of hyaluronic acid are which acylated and thus cannot participate in crosslinking with the crosslinkers provided or used. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated to use Renier et al. method to prepare hydrogel product or composition comprising crosslinked glycosaminoglycan molecules comprising obtaining a solution comprising an at least partially deacetylated glycosaminoglycan (hyaluronic acid) with a degree of acetylation as taught by Renier et al. such as 95% and a second or different glycosaminoglycan that is different from the at least partially deacetylated glycosaminoglycan as taught by Reinmuller, then activating carboxyl groups on the at least partially deacetylated glycosaminoglycan (hyaluronic acid) with a coupling agent, to form activated glycosaminoglycan (hyaluronic acid), and crosslinking the activated glycosaminoglycans via its activated carboxyl groups using amino groups of the at least partially deacetylated glycosaminoglycan (hyaluronic acid) with two different crosslinkers as taught by Zhao such as 
glycosaminoglycans crosslinked by amide bonds, and to acylate residual amine groups of the crosslinked glycosaminoglycans such as to modify or increase the degree of acetylation and/or produce more amide bonds in the crosslinked glycosaminoglycans, and to expect that the crosslinked hyaluronic acid would comprise ester crosslinks as taught Maleki et al. that are formed during the amide crosslinking due to the presence or reaction of water-soluble carbodiimide (WSC), and thus to subject the crosslinked hyaluronic acid (glycosaminoglycan) to alkaline treatment (e.g.; with sodium hydroxide solution) to hydrolyze ester crosslinks formed as taught by Hashimoto et al. to produce the crosslinked glycosaminoglycans that are solely crosslinked with amide bonds, especially since Maleki et al. disclose that the presence of ester linkages leads to disruption of the gel and that the amide crosslinks or linkages produces stable gel, and Njikang et al. disclose that HA hydrogels made by ester crosslinking are generally not robust and cannot be sterilized with moist steam and Hashimoto et al. disclose that alkaline treatment (e.g.; with sodium hydroxide solution) can hydrolyze the ester crosslinks, and also because Zhao discloses that double cross-linked HA has been found to exhibit greater stability against degradation by hyaluronidase, and against degradation due to free radicals, indicating an increased biostability and that these (double cross-linked) products are suitable for implantation, dermal implants, wound healing, and such as ultimately to use the composition in surgery such as in the treatment of surgical wounds, scars or as a dermal filler composition.
The Applicant argues that Paterson fails to cure the defects of Renier, Reinmuller, Zhao, Maleki, and Hashimoto discussed above, and the Examiner does not allege otherwise.
st paragraph). Furthermore, Paterson et al. disclose that although there are many reports on using polysaccharides to form hydrogels, there are only a few reports on using monosaccharide to oligosaccharide-based crosslinking agents to form hydrogel conjugates (see page 4312, right col., 2nd paragraph). Consequently, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Renier et al., Reinmuller, Zhao et al., Maleki et al., Njikang et al., Hashimoto et al. to use Renier et al. method to prepare hydrogel product or composition comprising crosslinked glycosaminoglycan molecules and to use two crosslinkers as taught by Paterson et al. which are diamines (such as compound 12) and/or multiamine which are carbohydrate-based crosslinkers, based on factors such as availability and/or cost, such as ultimately to use the composition in surgery such as in the treatment of surgical wounds, scars or as a dermal filler composition, especially since Njikang et al. disclose or suggest that diamines and multiamine crosslinkers can be used.

Applicant's arguments with respect to claims 24, 26-32 and 34-38 are moot with respect to the new ground(s) of rejection.

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623